Citation Nr: 0943753	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  04-40 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1. Entitlement to an increased evaluation for residuals of 
left wrist distal radius fracture status post open reduction 
internal fixation, with history of radial, medial and ulnar 
neuropathy, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
arthritis, left wrist, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for right knee 
disability, claimed as secondary to service-connected left 
knee disability.

4.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to April 
1988.

These matters initially came before the Board of Veterans' 
Appeals (Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  In that decision, the RO, among other 
things, denied an increased rating for the Veteran's left 
wrist disability, and denied service connection for right 
knee and lumbar spine disabilities.

In June 2007, the Board remanded the claims for additional 
development.  Based on findings in a VA examination conducted 
pursuant to the Board's remand, the RO, in August 2009, 
granted service connection for degenerative arthritis, left 
wrist, and assigned a 10 percent evaluation, effective June 
17, 2004.  As the rating for left wrist arthritis is part of 
the increased rating claim that was before the Board in June 
2007, the Board will consider whether the Veteran is entitled 
to an increased evaluation for his left wrist arthritis.

The issues of service connection for a right knee disability, 
claimed as secondary to service-connected left knee 
disability, and for a lumbar spine disability are addressed 
in the REMAND portion of the decision below and are again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The Veteran is right handed.

2.  The incomplete paralysis (neuropathy) of the lower 
radicular group is no more than moderate.

3.  The degenerative arthritis residual to the Veteran's left 
wrist fracture is manifested by limitation of motion of the 
wrist.  The fracture is healed with minimal deformity and 
nonunion is not present.
 

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of left wrist distal radius fracture status 
post open reduction internal fixation, with history of 
radial, medial and ulnar neuropathy, have not been met. 38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.7, 4.20, 4.27, 4.123, 4.124a, Diagnostic Code 8512 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative arthritis, left wrist, have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.27, 4.71a, Diagnostic 
Code 5214.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a June 2004 letter from the RO and a June 2007 letter from 
the AMC, the RO notified the Veteran of the evidence needed 
to substantiate his claim for an increased rating for his 
left wrist disability.  These letters also satisfied the 
second and third elements of the duty to notify by 
delineating the evidence VA would assist him in obtaining and 
the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the June 2004 and June 2007 letters complied with this 
requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in the June 2007 letter.

Contrary to VCAA requirements, some of the VCAA-compliant 
notice in this case was provided after the initial 
adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  The timing deficiency was cured by 
readjudication of the claims in an August 2009 supplemental 
statement of the case (SSOC).  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records (STRs), service personnel records, and all of the 
identified post-service VA and private treatment records 
pertinent to his left wrist disability.  As noted below, 
there may be outstanding private treatment records relating 
to a post-service accident involving the Veteran's right knee 
and other parts of his body.  However, there is no indication 
that these records may relate to the severity of the 
Veteran's left wrist disability.  A remand to obtain these 
treatment records is therefore not necessary to comply with 
VA's duty to assist with regard to the claim for an increased 
rating for the Veteran's left wrist disability.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided). 
In addition, the Veteran was afforded VA examinations as to 
the severity of his left wrist disability.
 
For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for increased evaluations for 
neurologic and orthopedic residuals of the Veteran's left 
wrist fracture are thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate 
for any rating claim when the factual findings show distinct 
time periods during the appeal period where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  We find that the disability has not significantly 
changed and that a uniform evaluation is warranted.

The Veteran sustained a left wrist injury from a motorcycle 
accident during service.  He underwent open reduction 
internal fixation to repair an intra-articular fracture of 
his left distal radius and ulna.  The Veteran's left wrist 
distal radius fracture status post open reduction internal 
fixation, with history of radial, medial and ulnar 
neuropathy, is rated under DCs 5215-8512.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned. The 
additional code is shown after a hyphen. 38 C.F.R. § 4.27.  
DC 5215 applies to limitation of motion of the wrist.  As the 
Veteran has been granted service connection for arthritis of 
the left wrist based on limitation of motion, the issue of 
entitlement to an increased evaluation for the orthopedic 
residuals of the Veteran's left wrist fracture will be 
discussed separately below.  The Board will first discuss 
whether the Veteran is entitled to an increased evaluation 
for the neurologic residuals of his left wrist fracture.

Neurologic disabilities are rated on a scale from mild 
incomplete paralysis to complete paralysis for the nerve or 
nerve group involved. 38 C.F.R. § 4.124a.  The term 
"incomplete paralysis," with peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than that which occurs for a complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration. 38 C.F.R. § 4.124a.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis. 38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. 38 C.F.R. § 
4.124.

Under 38 C.F.R. 4.124a, Diagnostic Code 8512, for paralysis 
of the lower radicular group, a 30 percent rating is assigned 
when there is moderate incomplete paralysis of the minor 
extremity.  Severe incomplete paralysis warrants a 40 percent 
rating for the minor extremity. Where there exists complete 
paralysis, with paralysis of all intrinsic muscles of the 
hand, and some or all flexors of the wrist or fingers (and 
substantial loss of use of the hand), a 60 percent rating is 
warranted for the minor extremity. Also, Diagnostic Codes 
8612 and 8712 correspond to neuritis and neuralgia affecting 
the lower radicular nerve group, respectively.

The evidence reflects that the Veteran is not entitled to an 
evaluation in excess of 30 percent for the neurologic 
residuals of his left wrist fracture because the evidence 
reflects that there is no more than moderate incomplete 
paralysis (neuropathy) of the left (minor) wrist rather than 
severe incomplete paralysis.  38 C.F.R. § 4.7.  On the June 
2004 VA examination, sensory perception was intact and 
musculature of both upper extremities was equal.  On the more 
detailed July 2009 VA examination pursuant to the Board's 
remand, the examiner noted a history of hypersensitivity of 
the volar surface of the left forearm and aberrant sensation 
to all fingers of the left hand, documented sensory 
neuropathy involving radial median and ulnar nerves, 
hypersensitivity to even light pressure of the left forearm.  
The Veteran described a burning and tingling sensation in all 
fingers of the left hand.  Carpal tunnel syndrome was also 
noted with loss of sensation and grip strength and dexterity.

A summary of the left wrist joint symptoms indicated that 
there was no deformity, no giving way, no instability, 
incoordination, locking episodes, or effusions, and there was 
pain, stiffness, weakness, and decreased speed of joint 
motion.  The left wrist condition affected the motion of the 
joint, there were flare-ups which occurred weekly, lasting 1 
to 2 days.  Activities such as fishing and driving, as well 
as changes in the weather, precipitated the Veteran's flare-
ups and there was partial relief with activity restriction 
and medication.  The Veteran's impression of the impairment 
caused by the flare-ups was that the Veteran could not 
continue to use the wrist until symptoms quiet down. 

On examination, there was no evidence of gross motor 
dysfunction of the median, ulnar, or radial nerve relating to 
the innervated muscles of the left upper extremity.  There 
was increased appreciation to light touch in all digits of 
the left hand, and no evidence of thenar, hypothenar, or 
intrinsic atrophy.  Capillary filling was excellent and there 
was no swelling.  On sensory examination, the upper 
extremities were normal ("nt" or neurologically typical) 
with regard to vibration, pain, light touch, and position 
sense, and there was no indication of sensory loss.

Range of motion on the June 2004 VA examination was 5 degrees 
palmar flexion and 40 degrees of dorsiflexion, with normal 
medial and lateral deviation.  On the July 2009 VA 
examination, palmar flexion was to 40 degrees, dorsiflexion 
to 50 degrees, radial deviation to 10 degrees, and left ulnar 
deviation to 25 degrees, with objective evidence of pain with 
active motion.  Normal dorsiflexion is 70 degrees, palmar 
flexion to 80 degrees, ulnar deviation to 45 degrees, and 
radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I.  

The above findings reflect that the incomplete paralysis of 
the lower radicular group more closely approximates the 
moderate incomplete paralysis warranting a 30 percent rating 
than the severe paralysis warranting a 40 percent rating.  
There was no gross motor dysfunction of the nerve, and only 
minor sensory abnormality, with normal sensory findings on 
examination.  Moreover, the examination findings, including 
range of motion figures, did not indicate that the Veteran 
had significant loss of the use of his hand.  There was 
partial relief of symptoms with activity restriction and 
medication, although flare-ups caused impairment.

The Board notes that the examiner recorded the appellant's 
report that he could not use the wrist during flare-ups.  We 
must consider the impairment during flare-ups and whether 
there is loss of use.  We find that loss of use has never 
been demonstrated and that the examination disclosing 
significant remaining function is inconsistent with loss of 
use.  We also find that the observation of a skilled 
professional is far more probative as to functional 
restriction than the appellant's self report in this case.  
We find that there is no loss of use and that impairment 
during flare-up is no more than moderate.  38 C.F.R. § 4.63 
(2009).

The Board has considered the statements of the Veteran and 
those of lay witnesses received in January 2005.  The lay 
witnesses primarily discussed the Veteran's other 
disabilities, but a November 2004 letter from "GG" noted 
limitations on the Veteran's grip, although this was 
attributed to carpal tunnel syndrome.  The Veteran described 
a burning and tingling sensation in all fingers of the left 
hand.  The Veteran and the lay witnesses are competent to 
testify as to their observations, but this testimony must be 
weighed against the other evidence of record.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
In this case, the detailed findings specifically applicable 
to the radicular nerves and left wrist outweigh the more 
general statements of the Veteran and the lay witnesses.

The Board notes that the July 2009 VA examiner did not 
specifically state whether the involvement was wholly 
necessary as instructed in the Board's June 2007 remand.  
However, the examination report provides a sufficient basis 
on which to conclude that the involvement was wholly sensory, 
warranting at most the 30 percent rating for moderate 
incomplete paralysis.  Thus, as the evidence provided a 
sufficient basis on which to rate the disability based on the 
factors indicated by the Board in its June 2007 remand, there 
was substantial compliance with the Board's remand 
instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where there was substantial compliance with 
Board's remand instructions).  See also Chest v. Peake, No. 
2007-7303, 2008 WL 2796362 (Fed. Cir. unpublished 
disposition) ("substantial" compliance, rather than 
"complete" or "absolute" compliance is the correct legal 
standard to be employed when determining whether remand 
instructions were complied with).

As to whether the Veteran is entitled to an increased 
evaluation for the orthopedic residuals of his wrist 
fracture, his left wrist arthritis is rated under 38 C.F.R. 
§ 4.71a, DCs 5215-5010.

Arthritis due to trauma is to be rated as degenerative 
arthritis. 38 C.F.R. § 4.71a, DC 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.

The appropriate diagnostic codes for rating limitation of 
motion of the wrist are DCs 5214 and 5215.  The only rating 
available under DC 5215 is 10 percent for dorsiflexion less 
than 15 degrees or palmar flexion limited in line with the 
forearm.  DC 5214 provides for higher ratings of 20 to 40 
percent for various positions of ankylosis.  There are also 
higher ratings available for various degrees of impairment of 
the radius and ulna, which extend to the wrist.  Under DC 
5210, a 40 percent rating is warranted for nonunion of the 
radius and ulna with false flail joint.  Under DC 5211, 
nonunion of the lower half of the ulna warrants a 20 percent 
rating and nonunion in the upper half with false movement 
warrants a 20 or 30 percent rating depending on whether there 
is loss of bone substance.  Under DC 5212 nonunion of the 
radius in the upper half warrants a 20 percent rating and 
nonunion in the lower half warrants a 30 or 40 percent 
rating, depending on whether there is loss of bone or 
substance.
 
As noted above, range of motion figures for the left wrist on 
the June 2004 and July 2009 VA examinations, while less than 
normal, see 38 C.F.R. § 4.71, Plate I, reflected that there 
was left palmar flexion, dorsiflexion, and radial and ulnar 
medial and lateral deviation.  Consequently, a rating higher 
than 10 percent is not warranted for ankylosis under DC 5214.  
Moreover, as the highest rating for limitation of wrist 
motion is 10 percent under DC 5215, and the only higher 
rating are for ankylosis under DC 5214, additional functional 
impairment beyond the limitation of motion objectively 
demonstrated, due to the extent of the Veteran's pain, 
weakness, premature or excess fatigability, and 
incoordination need not be considered in connection with the 
orthopedic diagnostic codes.  See Johnston v. Brown, 10 Vet. 
App. 80, 84-5 (1997); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  See also 38 C.F.R. §§ 4.40, 4.45, 4.59.

In addition, June 2004 left wrist X-rays showed internal 
fixation of the distal left ulna with no hardware loosening, 
no acute fracture or subluxation, and mild narrowing and 
sclerosis of the radial carpal joint.  July 2009 left wrist 
X-rays showed a stable appearing postoperative wrist with 
only minimal residual deformity, with hardware remaining in 
place and mild radiocarpal degenerative joint disease (DJD).  
Thus, as the left wrist fracture appeared on X-ray to be 
healed with minimal deformity and no nonunion of any portion 
of the radius or ulna, an evaluation in excess of 10 percent 
is not warranted for the Veteran's left wrist arthritis under 
DCs 5210 through 5212.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The discussion above reflects that the neurologic and 
orthopedic residuals of the Veteran's left wrist fracture are 
contemplated by the applicable rating criteria and the Board 
has considered whether an increased evaluation is warranted 
under any potentially applicable diagnostic code containing 
these criteria.  Thus, consideration of whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulations as "governing norms" is not 
required.  In any event, there is no evidence that the left 
wrist disability has caused marked interference with 
employment, frequent hospitalization, or that the Veteran's 
symptoms have otherwise rendered impractical the application 
of the regular schedular standards.  Therefore, referral for 
consideration of an extraschedular evaluation for any of the 
service-connected disabilities addressed herein is not 
warranted.  38 C.F.R. § 3.321(b)(1).

In sum, the above evidence, including the lay statements, 
reflects that there is no basis for any higher rating for the 
neurologic or orthopedic residuals of the Veteran's left 
wrist fracture during any stage of the appeal period.  As the 
preponderance of the evidence thus reflects that the 
Veteran's left wrist symptoms more nearly approximate the 
criteria for a 30 percent rating under DC 8512 and a 10 
percent rating under DC 5215, the benefit-of-the-doubt 
doctrine is not for application, and the claims for increased 
evaluation for residuals of left wrist distal radius fracture 
status post open reduction internal fixation, with history of 
radial, medial and ulnar neuropathy must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an increased evaluation for residuals of left 
wrist distal radius fracture status post open reduction 
internal fixation, with history of radial, medial and ulnar 
neuropathy, currently evaluated as 30 percent disabling, is 
denied.

Entitlement to an increased evaluation for degenerative 
arthritis, left wrist, currently evaluated as 10 percent 
disabling, is denied.


REMAND

In his March 2004 claim, the Veteran requested service 
connection for his right knee disability secondary to his 
left knee disability, and service connection for his low back 
disability.  In its June 2007 remand, the Board noted current 
lumbar spine and right knee disabilities and evidence of a 
possible relationship to service or service-connected 
disabilities.  The Board instructed the RO to afford the 
Veteran a VA examination as to the etiology of the Veteran's 
lumbar spine and right knee disabilities, including whether 
either disability was related to the Veteran's in-service 
1987 motorcycle accident, his in-service 1985 skiing 
accident, or any service-connected disability.

As to the Veteran's right knee, he has been diagnosed with 
right knee DJD.  As noted, the Veteran claimed service 
connection secondary to his service-connected left knee 
disability.  The Veteran is in receipt of service connection 
for left knee injury residuals status post meniscectomy and 
left knee limitation of flexion.  The Board instructed the VA 
examiner to render an opinion as to whether the Veteran's 
right knee disability is related to service or a service-
connected disability.  However, the July 2009 VA examiner 
opined only that the right knee and back disabilities were 
not related to service, and that the orthopedic medical 
literature does not support an etiology of low back pain 
secondary to the left knee pathology that the Veteran has.  
The examiner did not address whether the right knee 
disability is related to the service connected left knee 
disabilities.  The examiner noted that the Veteran sustained 
a post-service right knee injury requiring major surgery.  
However, secondary service connection includes not only 
disability which is proximately due to or the result of a 
service-connected disease or injury, but also any increase in 
disability (aggravation) that is proximately due to or the 
result of a service connected disease or injury.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  VA has amended 38 
C.F.R. § 3.310 to incorporate the Court's decision in Allen; 
except that VA will not concede aggravation unless there is 
medical evidence showing the baseline level of the disability 
before its aggravation by the service connected disability. 
38 C.F.R. § 3.310(b) (2009).  Thus, the mere fact that the 
Veteran suffered a post-service right knee injury requiring 
surgery does not preclude service connection for his right 
knee disability secondary to his left knee disability.  

Therefore, the July 2009 VA examination is insufficient with 
regard to the Veteran's claim for service connection for a 
right knee disability because it did not address the issue of 
secondary service connection as indicated by the Board.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by 
the Board confers on the Veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
order); Barr v. Nicholson, 21 Vet. App. at 311(once VA 
undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).

In addition, as mentioned by the July 2009 VA examiner, the 
Veteran suffered right knee and other injuries in a post-
service accident.  A June 2003 VA treatment record reflects 
that he was seen at the Valley Hospital Emergency Room on 
June 15, 2003, and the July 2009 VA examiner indicated that 
he subsequently underwent right knee surgery by Dr. McGuire 
in Anchorage.  The records of the Veteran's treatment in the 
aftermath of his 2003 car accident and right knee surgery, 
which are not in the claims file and have not been requested, 
should be sought after clarification and authorization by the 
Veteran.

With regard to the Veteran's lumbar spine disability, he has 
been diagnosed with, among other things, DJD and DDD of the 
lumbar spine.  In rendering his opinion, the July 2009 VA 
examiner wrote that he performed a page by page review of the 
service record was done and the record is silent for 
complaints or treatment for low back pain.  He noted a post-
service June 2000 treatment note indicating back pain since 
lifting a snow plow at work three years previously.  The 
examiner's opinion that the lumbar spine disabilities are not 
related to the motorcycle accident or anything else in 
service was based in part on the absence of in-service lumbar 
spine symptoms.  However, the Board's review of the hospital 
treatment records relating to the motorcycle accident 
reflects that lumbar and thoracic spine X-rays were taken in 
connection with treatment for the accident.  The lumbar spine 
X-rays showed "probably" normal lumbosacral spine," but 
noted a mild degree of probably old anterior compression 
fracture of T12 vertebral body.  Thoracic spine X-rays 
suggested perhaps a mild degree of compression fracture of T8 
vertebral body.  The November 2009 VA examiner's failure to 
discuss the abnormal X-ray findings and his implication that 
there were no references to the Veteran's back in the STRs 
negates the probative value of his opinion that the Veteran's 
current lumbar spine disabilities are not related to service.  
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical 
opinion based on an inaccurate factual premise is not 
probative).  Consequently, a new VA examination as to the 
etiology of the Veteran's lumbar spine disabilities is 
required.

Accordingly, the claims for service connection for a right 
knee disability, claimed as secondary to left knee 
disability, and for service connection for a lumbar spine 
disability are REMANDED for the following action:

1.  Ask the Veteran to submit 
Authorization and Consent to Release 
Information for private treatment records 
relating to treatment relating to the 
2003 accident, including, but not limited 
to, the Valley Hospital and Dr. McGuire, 
and to indicate whether there are any VA 
treatment records in this regard that 
have not been obtained.  Obtain any 
records relating to the Veteran's right 
knee that have not yet been associated 
with the claims file after proper 
authorization has been received.

2.  Schedule the Veteran for a VA 
examination as to the etiology of his 
right knee disability.  All necessary 
tests should be conducted.

The claims file must be sent to the 
examiner for review.

The examiner should indicate whether it 
is as least as likely as not (50 percent 
probability or more) that any current 
right knee disability is: (a) proximately 
due to or the result of his service 
connected left knee disabilities; (b) 
aggravated (i.e., made worse) by his 
service connected left knee disabilities; 
or (c) related to service.

If the examiner finds that a right knee 
disability was aggravated, but not 
caused, by a left knee disability, he 
should, to the extent possible, indicate 
the baseline level of severity of the 
right knee disability and the extent of 
the aggravation.

The examiner is advised that the Veteran 
is competent to report symptoms, 
treatment, and injuries; and that his 
reports must be taken into account in 
formulating the requested opinions.

The examiner must provide a rationale for 
each opinion expressed.

3.  Schedule the Veteran for a VA 
examination as to the etiology of his 
lumbar spine disability.  All necessary 
tests should be conducted.

The claims file must be sent to the 
examiner for review.

The examiner should indicate whether it 
is as least as likely as not (50 percent 
probability or more) that any current 
lumbar spine disability is related to the 
X-ray abnormalities noted in service in 
February 1987 or anything else in 
service.

The examiner is advised that the Veteran 
is competent to report symptoms, 
treatment, and injuries; and that his 
reports must be taken into account in 
formulating the requested opinions.

If upon completion of the above action any benefit sought 
remains denied, the case should be returned to the Board 
after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


